Case: 19-13823   Date Filed: 08/06/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-13823
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 5:18-cr-00046-TES-CHW-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

VICTOR OMAR BYRON,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                                (August 6, 2020)

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be enforced
              Case: 19-13823    Date Filed: 08/06/2020   Page: 2 of 2



if it was made knowingly and voluntarily). A “vigorous dispute about an issue

during the sentencing proceedings does not preserve that issue for appeal when the

terms of the appeal waiver do not except it from the waiver.” United States v.

Bascomb, 451 F.3d 1292, 1296 (11th Cir. 2006).




                                         2